Citation Nr: 0516493	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  00-19 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel







INTRODUCTION

The veteran had active service from May 1977 to March 1981.

This appeal arises from a January 2000 rating decision of the 
Cleveland, Ohio Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  A deformity of the bilateral fifth toe was first manifest 
in the medical records in 2001, many years following 
separation from service.

3.  A bilateral deformity of the fifth toe is not related to 
disease or injury during service.


CONCLUSION OF LAW

A bilateral foot disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed the instant claim in March 1999.  He 
maintained that he currently suffers from a deformity of the 
toes that was caused by military issue boots.

A June 1999 statement from the veteran indicates that he had 
been told during service that he needed surgery to correct a 
toe deformity and that he was told to wear boots without 
steel toes.  The corrective surgery was never performed 
during service.

A June 1999 service comrade statement indicates that he knew 
the veteran during service; that he wore the same steel toes 
boots as the veteran did; and that he remembered that the 
veteran complained of pain and soreness due to wearing the 
steel toed boots.  

A November 1999 service comrade statement indicates that the 
veteran always complained that his boots hurt his feet and 
that the veteran had problems with his feet.

A March 2001 statement from Michael Walkovich, D.P.M., 
indicates that the veteran had been treated for a painful 
fifth toe deformity of both feet.  Surgical correction was 
performed on the bilateral fifth digit.  The examiner noted 
that the veteran was expected to recover fully.

The veteran testified in September 2001 that his steel toed 
combat boots were too narrow for his feet; that he complained 
of foot pain and was treated by having calluses removed; and 
that he did not receive medical treatment in the years 
immediately following discharge from active service in 1981 
as he did not have medical insurance (T-5). 

On VA examination in April 2003, the veteran complained of a 
painful right fifth toe.  Surgery to remove a piece of bone 
from the toe had been performed two years before.  On 
examination, a cicatrix on the dorsum of the bilateral fifth 
toe was noted from the previous surgery.  On palpation, the 
right little toe was more painful than the left and the toes 
were in an adductovarus position.  The diagnoses included 
adductovarus deformity of the right fifth toe.  

A July 2003 addendum to the April 2003 report of examination 
indicated that the left foot evaluation had been unremarkable 
(no pathology found).  The adductovarus disability of the 
right fifth digit was a congenital condition that was not 
caused by shoe gear.  When this condition presents in adults, 
it is related to a fracture or rheumatoid arthritis.  It was 
further noted that a callus of the right toe might have been 
aggravated by ill fitting boots, or for that matter any kind 
of shoe, but without service medical records it was not 
possible to assess the veteran's foot condition in service.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §  1131 (West 2002); 38 
C.F.R. § 3.303(a) (2004).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The veteran maintains that he currently suffers from a 
bilateral foot disability that is related to the boots he 
wore during active military service.  The evidence does not 
support this claim. 

After a review of all the lay and medical evidence of record, 
the Board finds that a preponderance of the evidence 
demonstrates that a bilateral foot disability was not 
incurred in or aggravated by service.  The medical record 
shows that the veteran was initially treated for a bilateral 
deformity of the fifth toe by Dr. Walkovich in March 2001.  
Surgical correction was performed at that time.  

The VA examiner noted in July 2003 that the adductovarus 
disability of the fifth toe was a congenital disorder not 
caused by shoe gear.  The examiner added that when 
adductovarus first presents in adults, it is the result of 
rheumatoid arthritis or a fracture.  It has neither been 
contended nor does the evidence show that the veteran suffers 
from rheumatoid arthritis.  Likewise, it is neither contended 
nor shown that the veteran sustained fractures of both fifth 
toes during service.  It is important to note that the 
examiner stated that adductovarus was not caused by shoe gear 
as contended by the veteran.  As there is no suggestion in 
the medical record of a disability of the toes until many 
years after service, the Board concludes that adductovarus, 
that was first manifest many years after service and was not 
caused by shoe gear, is not related to injury or disease 
during service.  

It is equally clear that the veteran's statements, his 
testimony, and the statements from service comrades (although 
they can comment on what they observed during service), do 
not rise to the level of competent medical evidence of a 
diagnosis or a nexus opinion.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The lay evidence of record is 
probative to the fact that the veteran complained of his 
boots during service and that his feet were sore and painful.  
It could also serve to demonstrate the presence during 
service of an easily identifiable disability such as 
calluses; however, there is no current evidence of an easily 
observed disability such as calluses.  The lay evidence, in 
the aggregate, does not speak to the issue of whether 
adductovarus of the fifth toes, that was first manifest many 
years after service, is related to disease or injury in 
service.  Accordingly, the lay evidence submitted lacks any 
significant probative value relative to the issue on appeal.  

In deciding this claim the Board also takes into 
consideration its obligation to explain findings and to 
carefully consider the benefit-of-the-doubt standard in cases 
(such as the case at bar) where the service medical records 
are presumed destroyed while in the possession of the 
government.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
Under the of benefit-of-the-doubt standard, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
law dictates that the doubt belongs to the veteran. 38 
U.S.C.A. § 5107 (2002); 38 C.F.R. § 3.102 (2004); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  There is no competent, credible evidence of an in-
service injury or disease or of in-service aggravation of any 
pre-service injury or disease.  Given the two decades between 
service and the initial manifestation of a bilateral fifth 
toe disability, the Board determines that there is no 
evidence to suggest a connection between the veteran's 
current adductovarus disability and anything in his military 
past.  The Board therefore determines that the preponderance 
of the evidence is against his claim, and the benefit-of-the-
doubt standard is therefore inapplicable.  Thus, the Board is 
unable to identify a basis for granting service connection 
for a bilateral foot disability.  Gilbert, supra, at 57-58; 
38 U.S.C.A. § 5107(b) (2002); 38 C.F.R. § 3.102 (2003).  


The Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claim, the Board has considered 
the applicability of the regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), which 
was signed into law on November 9, 2000.  38 C.F.R. § 3.159 
(2004).  These implementing regulations are applicable to all 
claims filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  VAOPGCPREC 7-2003.  The 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which information 
or evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The implementing regulations, among other things, modified 
VA's duties to notify and to assist claimants.  First, the 
changes imposed obligations on the agency when adjudicating 
veterans' claims.  With respect to the duty to notify, VA 
must inform the claimant of information "that is necessary to 
substantiate the claim" for benefits. 38 C.F.R. § 3.159.  
Second, the regulations set out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits.  The new regulations provide in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2004).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to provide 
notice.

In certain situations, if in response to a notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, 38 U.S.C. § 7105(d) requires VA to 
take proper action and issue a statement of the case (SOC) if 
the disagreement is not resolved.  Section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  See 
VAOPGCPREC 8-2003.  

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant letters in March 2002 and April 2004 as well as 
the statement of the case in April 2000 and supplemental 
statements of the case in August 2003 and May 2005, which 
notified the appellant of the type of evidence necessary to 
substantiate his claim.  The documents also informed him that 
VA would assist in obtaining identified records, but that it 
was the appellant's duty to give enough information to obtain 
the additional records and to make sure the records were 
received by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C.A. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The above documents also 
informed the appellant about the information and evidence he 
is expected to provide. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  The 
Board notes that the VCAA's duty-to-assist provision under 38 
C.F.R. § 3.159 has been fulfilled.  This section of the new 
regulation sets forth several duties for VA in those cases 
where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 C.F.R. § 
3.159(c), (d) (2004).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran with regards to his 
claim.  In this regard, all available medical evidence has 
been obtained.  The Board notes that the veteran's service 
medical records are not available despite the fact that this 
case was remanded twice to facilitate full evidentiary 
development.  The National Personnel Records Center has 
indicated that service medical records are not available.  An 
April 2002 report of contact with the veteran's Ohio based 
reserve unit indicated that records were not available and a 
January 2003 statement from the Naval Reserve Personnel 
Center in New Orleans indicated that records were not 
available.  The veteran testified in September 2001 that his 
physician in the immediate post service years was deceased 
and that records were not available.  The current record, 
therefore, includes all available private records, VA 
records, and statements from the veteran and service 
comrades.  The veteran also presented testimony at a 
September 2001 Travel Board hearing.  The veteran has not 
posited the existence of any additional source of   records.  
Thus, the Board finds that the record is as complete as 
possible and that the instant adjudication was properly based 
on all available records.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2004).  In this case, the veteran was afforded a 
VA examination in April 2003 and a nexus opinion was provided 
in a July 2003 addendum.  Upon review of the file, the Board 
is satisfied that the current record contains sufficient 
medical evidence to fully and fairly evaluate the veteran's 
appeal.  As an additional examination is unnecessary, the 
Board finds that the RO has satisfied the duty-to-assist 
obligations with respect to medical examinations.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

However, under the Veterans Benefits Act of 2003, it is now 
permissible for VA to adjudicate a claim before the 
expiration of the statutory one-year period within which a 
claimant has to respond after receiving a VCAA notice.  This 
provision is retroactive to the date of the VCAA, November 9, 
2000.  See Veterans Benefits Act of 2003, Pub.L. 108-183, 
§ 701, 117 Stat. 2651 (Dec. 16, 2003) (to be codified at 38 
U.S.C. § 5103(b)).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The Board acknowledges that the initial VCAA notice letter 
was sent to the appellant after the initial rating decision 
that is the basis for this appeal.  It must be stressed, 
however, that the initial rating adjudication in January 2000 
pre-dates the implementation of the VCAA by many months.  The 
appellant, as a result, has the right to content-complying 
notice and proper subsequent VA process.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, notice was 
provided by the AOJ in March 2002.  Thereafter, notice was 
again provided in April 2004 prior to the transfer and 
recertification of the appellant's case to the Board after 
the December 2003 Board remand and the context of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Thereafter, the instant claim was readjudicated and a 
Supplemental Statement of the Case (SSOC) was provided to the 
appellant in May 2005.  The claimant, therefore, has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.   


ORDER

Entitlement to service connection for a bilateral foot 
disability is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


